             Case 1:20-cv-00651-RP Document 26 Filed 12/07/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 DR. TERI ALBRIGHT, et al. ,                    §

                 Plaintiffs ,                   §

 v.                                             §      Case No. 1:20-cv-00651-RP

 PERMIAN HIGHWAY PIPELINE,                      §
 LLC, et al. ,
                                                §
                 Defendants .                   §




                                       ORDER


        Upon consideration of the parties’ Joint Report Regarding Alternative Dispute Resolution, , it

is hereby:

        ORDERED that the parties shall submit a supplemental report regarding alternative dispute

resolution by January 15, 2021.
                                7th day of ____________________
        IT IS SO ORDERED, this ______       December            2020.



                                                    _____________________________________
                                                     ROBERT PITMAN
                                                     U.S. DISTRICT JUDGE
